By the Court :
The point urged by appellant could only have been properly presented to this Court by a bill of exceptions. The adjudication of defendant’s bankruptcy was not an issuable fact to be submitted to the jury, or to be determined by the findings—a jury being waived.
The application of a defendant for a stay of further proceedings in the action, on the ground that he has been adjudged a bankrupt, is a motion, and the evidence given by him in the District Court of the State in support of this motion can be considered here only when_ contained in a bill of exceptions duly settled and certified by the Judge of the Court below.
Judgment affirmed.